Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, it recites “the detection signal include at least one of a first detection signal generated by a first touch object and a second detection signal generated by a second touch object" in lines 9-10.
Claim 1 further recites “the first detection signal is determined as a valid touch signal, while the first threshold is set to filter the second detection signal, wherein the touch driver applies the second driving signal to the touch electrodes, and receives a third detection signal generated by resonance of the second touch object in response to 
However, the two limitations are conflicting each other. On one hand it requires only a first detection signal generated by a first touch object or a second detection signal generated by a second touch object as recited in lines 9-10 on the other hand there is a requirement for both detection signals generated by the first and the second touch object. Appropriate change is required.

As to claim 17, it recites “applying a second driving signal to the touch electrodes during a second period after the first period; receiving only a third detection signal generated by resonance of the second touch object in response to the second driving signal when the second driving signal has a disable level, during the second period; and determining the third detection signal as a valid touch signal based on whether a signal strength of the third detection signal exceeds a second threshold” in lines 10-16.
Claim 17 further recites “wherein the detection signal include at least one of a first detection signal generated by a first touch object and a second detection signal generated by a second touch object” in lines 17-19.
However, the two limitations are conflicting each other. On one hand it requires only a first detection signal generated by a first touch object or a second detection signal generated by a second touch object as recited in lines 17-19 and on the other hand there is a requirement for both detection signals generated by the first and the second touch object as recited lines 10-16. Appropriate change is required.
As to claims 3-16 and 19-20, they are rejected because of their dependence on rejected claims respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bruwer et al., US PGPUB 2019/0187856 discloses specific gestures for a trackpad, touchscreen or other device which utilize measurement circuitry to simultaneously or nearly simultaneously detect finger and stylus engagement of said trackpad, touchscreen or other device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/17/2021